Citation Nr: 1709819	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-26 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel





INTRODUCTION

The Veteran had active duty service from October 2008 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issue for further development in March 2015.  The issues of entitlement to service connection for a psychiatric disability and migraines were also remanded in March 2015.  Service connection for those issues was granted in an April 2016 rating decision and the issues are, therefore, no longer considered on appeal.  The issue of entitlement to service connection for a left knee disability has been returned to the Board for appellate review.


FINDING OF FACT

The Veteran's complaint of pain in the left knee does not present with a diagnosed identifiable underlying disability.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in April 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an adequate opinion obtained.  The examiner reviewed the Veteran's medical history and medical records, and, performed a full examination of the left knee.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, additional records were obtained and a VA examination was afforded.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection - Left Knee

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that she developed a left knee disability during her active service.

The Veteran complained of left knee pain during active service.  She was diagnosed with patellofemoral syndrome and left knee strain during service.  A January 2009 separation examination showed that the Veteran's left knee pain was resolved and she was medically cleared for separation.  A December 2008 radiology report noted no evidence of a stress fracture or shin splints.  There were mild bilateral knee stress changes, left greater than right.  Otherwise, there were no significant stress changes seen.  The remainder was noted to be physiologic.  A January 2009 magnetic resonance image (MRI) revealed no ligament or meniscal tear.  The articular cartilage was also intact.  Therefore, there is no clear evidence of a chronic left knee disability during service.

Post-service treatment records also fail to reflect that the Veteran suffers from a current left knee disability that manifested during, or as a result of, active military service.  There are no records of treatment following separation from active duty.  The Veteran's treatment records post-service do not show any currently diagnosed left knee disability despite lay complaints of left knee pain.  

The Veteran was afforded a VA examination in February 2016.  The examiner reviewed the Veteran's records and performed an in-person examination.  The Veteran reported that she fell during basic training in 2008 and has been having right knee problems ever since then.  Prior to that she had no knee condition.  She reported a pressure sensation under the right patella in the anterior knee.  She had mild pain related to the pressure.  She noted that her left knee occasionally bothered her due to her altered weight bearing.  The examiner noted that the Veteran was seen by medical providers on several occasions due to left knee pain.  Her separation examination dated January 2009 indicated that she saw physical therapy and that her knee pain was resolved.  The physical therapy note indicated that left knee was improved, and the Veteran denied locking, clicking, or instability.  The left knee physical examination was all normal.  The examiner did not provide a diagnosis.  Based on analysis and synthesis of the records and the Veteran's account of relevant experiences in the military, the examiner opined that a knee condition is less likely than not incurred in or caused by the claimed in-service injury.  The examiner's rationale included the lack of objective findings to support a diagnosis of the claimed knee condition.  The examiner noted that findings do not support the level of severity suggested by the complaints.  

The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the Veteran's assertions of left knee pain can be attributed, there is no basis to find a left knee disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir.2001).  Here, despite the Veteran's report of a left knee injury during service, the VA examination and VA treatment records have shown no diagnosis of a left knee disability post-service.  

As there is no competent evidence of a current left knee disability due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Based on the lack of evidence of a current left knee disability, the Board finds that a preponderance of the evidence is against the finding of service connection for a left knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a left knee disability is denied.  



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


